Filed 7/28/16 P. v. Moncada CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B267716

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA180126)
         v.

CARLOS MONCADA,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County, C.H.
Rehm. Affirmed.
         Morgan H. Daly, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                          _______________________
       On June 16, 1999, defendant and appellant Carlos Moncada entered a plea of no
contest to sale or transportation of cocaine, in violation of Health and Safety Code section
11352, subdivision (a). Defendant also admitted that the offense involved more than 28.5
grams of pure cocaine or more than 57 grams of a substance containing cocaine, within
the meaning of Health and Safety Code section 1203.073, subdivision (b)(1). Defendant
was placed on formal probation for a period of three years, on various terms and
conditions, including service of one year in the county jail and the obligation to report to
the probation officer within one week of release from custody.
       Defendant violated probation several times by failing to report to the probation
officer as directed. He was deported on more than one occasion and returned to the
United States but never reported to the probation officer. Probation was summarily
revoked in 2000, and at a 2002 violation hearing, defendant admitted the violation,
probation was formally revoked and reinstated, with defendant waiving 180 days of
custody credits and an order that he serve an additional 180 days in county jail.
Probation was again summarily revoked in 2003. Defendant was found in violation of
probation at a 2014 probation violation hearing. He was sentenced to three years in
county jail. Execution of sentence was suspended, and again defendant was placed on
probation. Later in 2014 probation was summarily revoked. In 2015, defendant appeared
in court, and probation was revoked and terminated after a formal violation hearing. The
three year county jail sentence was executed.
       Defendant filed a timely notice of appeal from the order terminating probation and
lifting the stay of execution on the sentence. Counsel was appointed to represent
defendant on appeal. On June 13, 2016, appointed counsel filed a brief raising no issues,
but requesting this court to independently review the record pursuant to People v. Wende
(1979) 25 Cal. 3d 436. Defendant was advised by letter of his right to file a supplemental
brief within 30 days. Defendant has not responded with a supplemental brief, and the
time for filing has passed.



                                              2
       We have completed our independent review of the record, and conclude that
appointed counsel’s obligations under Wende have been satisfied. Substantial evidence
supports the trial court’s finding that defendant violated probation by failing to report to
the probation officer as directed. Defendant was represented by competent counsel at the
violation hearing. The term of the sentence was authorized by law.
       The order terminating probation and the judgment are affirmed. (Smith v. Robbins
(2000) 528 U.S. 259.)




              KRIEGLER, Acting P.J.


We concur:



              BAKER, J.



              RAPHAEL, J.




         Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                              3